MORRISON, Presiding Judge.
The offense is unlawfully carrying a dagger; the punishment, a fine of $100.00.
Our State’s Attorney, the Honorable Leon Douglas, has furnished us with the following brief, which so accurately reflects our views that the same is adapted as the opinion of. the Court:
“State’s Brief
“The State’s testimony reflects that appellant was carrying a knife; but the only testimony as to the description of the knife was when appellant was testifying, as follows:
“ ‘Q. What kind of knife is that?
“ ‘A. I don’t know — just a regular knife.
“ ‘Q. Would you say it was a hunting knife?
“‘A. Yes, it looks like a hunting knife.’
“The knife was introduced in evidence but was not sent up with the record. (A drawing of the knife appears after the approval of the statement of facts by the attorneys, and the drawing was not introduced in evidence.) There is no showing of the dimensions of the knife in the record.
*534“The State submits that the evidence is insufficient to support a conviction for carrying a dagger. The statement made by Judge Davidson in Brito v. State, 279 S.W. 2d 104, is applicable here:
“ ‘To come within the statute the knife must be one which is described in the statute. Knives, generally, are not covered by the statute.’ ”
The judgment is reversed and the cause remanded.